Detailed Action
This office action is in response to the amendments filed on 11/20/2020.

Status Of Claims
Claims 10 has been canceled.
Claims 1-9 and 11-20 have been amended.
Claims 21 has been newly added.
Claims 1-9 and 11-21 are pending.

CLAIM OBJECTIONS
Regarding Claims 12, the claim is objected because it appears to have a typographical error in the following limitation “receive pair in a discontinuous reception (DRX) cycle from a radio access network device, a first downlink control signal on a first beam pair”. The limitation should be amended to recite “receive [[pair]] in a discontinuous reception (DRX) cycle from a radio access network device, a first downlink control signal on a first beam pair”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 16 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Regarding Claims 5 and 16, the claims includes a limitation, that recite “detect a second data indication signal indicating that the radio access network device does not have data to be delivered to the terminal device;”, not supported by the specification. The specification discloses a single indication signal that indicates whether there is data to be delivered to the UE or not; see Pub. No. US 2019/0261448 ¶ 0062. Therefore, the specification fails to provide written description that shows the inventor possessed the invention as recited in claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6, 8-9, 15-17 and 19 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 4 and 15, it’s unclear what is meant by the limitation “calculate a measurement value of the second beam pair; and determine that the measurement value exceeds a preset threshold”. It’s ambiguous that a value is calculated and measured.   Examiner suggest amending the limitation to recite “calculate , based in the second beam pair measurement, a value; and determine that the [[measurement]] calculated value exceeds a preset threshold.”

Regarding Claims 5, 8-9, 16 and 19, the claims are rejected as they inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Regarding Claims 6 and 17, it’s unclear what is meant by the limitation “calculating a measurement value of the first beam pair; and determine that the measurement value is lower than a preset threshold”. It’s ambiguous that a value is calculated and measured.  Examiner suggest amending the limitation to recite “calculate , based on the second beam pair measurement, a value; and determine that the [[measurement]] calculated value is lower than a preset threshold.”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2014/0198696, hereinafter referred as Li) in view of Lee et al. (US Patent Publication No.  2018/0027522, hereinafter referred as Lee).
	Regarding Claims 1, 12 and 20, Li discloses a terminal device, comprising: a non-transitory memory storage comprising instructions (A cellular system, includes a user equipment (UE) in communication with a base station (BS); see Figure 1. It’s inherent that the UE includes a non-transitory memory storage.); and
a processor in communication with the non-transitory memory storage, wherein the processor executing the instructions causes the terminal device to (It’s inherent that the UE includes a processor.):
receive in a discontinuous reception (DRX) cycle from a radio access network device, a first downlink control signal on a first beam pair (The user equipment (UE) wakes up from the  discontinuous reception (DRX) mode, the UE use the received beams [first beam pair] previously used to receive signals [downlink control signal]; see ¶ 0114.) ;
measure, in response to the terminal device failing to parse the first downlink control signal, a first wireless communication quality of the first beam pair (When the UE could not decode [parse] signals [downlink control signal] from the base station (BS), the UE enters beams [first beam pair] training [measurement]; see ¶ 0114. The training [measurement] use signals such as a reference signal to determine a good [quality] beams; see ¶ 0116. The reference signal is used by the UE to measure the signal strength of each different beam; see ¶ 0094.);
Li fails to disclose the following limitation “detect …”, “report …”, and “listen …” as required by the claim. However, in analogous art, Lee discloses detect a first data indication signal indicating that the radio access network device has data to be delivered to the terminal device (The UE [terminal] receive the beam [first beam pair] sweeping for PDCCH indicating Paging Indicator [first data indication signal]; Figure Step 110. When the Paging Indicator correspond to the UE a beam is selected for receiving a paging message [data]; see Figure 5 Step 120 & 150.);
report, to the radio access network device, before the data is delivered by the radio access network device, a second beam pair (The UE transmit a feedback, to the eNB, including the beam index [second beam pair]; see Figure 5 Step 130. The feedback is transmitted before receiving the paging message [data]; see Figure 5 Step 130 & 150.); and
listen, in response to detecting the first data indication signal, to a channel of the second beam pair for the data to be delivered (The UE monitor the selected beam in order to receive the paging message; see Figure Step 150 & ¶ 0103.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) by transmitting a beam-formed paging based on a feedback received from the UE in order to improve the transmission efficiency and reduce the UE battery consumption; see ¶ 0114.



Regarding Claims 2 and 13, Li fails to disclose determining that the second beam pair as a serving beam pair, based at least on determining that a second wireless communication quality of the second beam pair meets a preset condition. However, in analogous art, Lee discloses that the UE measures quality of each beam among the multiple beams; see Figure 5 step 120 & ¶ 0096. .  The UE select one or more beams among the multiple beams, and the selected one or more beams may provide the measured quality, which is above a threshold or is not below a threshold; see ¶ 0096. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) by transmitting a beam-formed paging based on a feedback received from the UE in order to improve the transmission efficiency and reduce the UE battery consumption; see ¶ 0114.



Claims 3-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Lee, and further in view of Agiwal et al. (US Patent Publication No.  2017/0251518, hereinafter referred as Agiwal).  
	Regarding Claims 3 and 14, Li discloses measure, in response to determining that the first wireless communication quality of the first beam pair fails to meet a preset condition, a second wireless communication quality of the second beam pair. However, in analogous art, Agiwal discloses that the UE wake up from sleep; see Figure 19 Numeral 1910. The UE determine that the previously used beam [first beam pair] is not available, when the signal-to-noise ratio (SNR) [measurement] is below the threshold [does not meet a preset condition] start beam search by measuring the previously used beam (old beam) and its nearby beams [second beam pair]; see Figure 1930 & ¶ 0322-0323. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) communication with an enhanced beam measurement operation in order to reduce the beam search latency; see ¶ 0315.

	Regarding Claims 4 and 15, Li fails to disclose calculate a measurement value of the second beam pair; and determine that the measurement value exceeds a preset threshold. However, in analogous art, Agiwal discloses that the UE wake up from sleep; see Figure 19 Numeral 1910. The UE determine that the previously used beam [first beam pair] is available, when the signal-to-noise ratio (SNR) [measurement] is greater than the threshold [meet a preset condition]; see Figure 1930 & ¶ 0320. If the beam is available use the beam to receive the PDCCH; see Figure 19 Numeral 1940 & ¶ 0320. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) communication by enabling a large number of 	

	Regarding Claims 5 and 16, Li fails to disclose detect a second data indication signal indicating that the radio access network device does not have data to be delivered to the terminal device: and after determining the second beam pair as the serving beam pair, a sleep state. However, in analogous art, Agiwal discloses that after sending the beam feedback, the UE receives a beam switching indication including indication without indication that the base station had downlink data to transmit, the UE does not motion the downlink (that is the UE sleeps); see ¶ 0349. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) communication with an enhanced beam forming technique to increase transmission/reception efficiency of an antenna; see ¶ 0070.

Regarding Claims 6 and 17, Li fails to disclose calculating a measurement value of the first beam pair; and determine that the measurement value is lower than a preset threshold. However, in analogous art, Agiwal discloses that the UE wake up from sleep; see Figure 19 Numeral 1910. The UE determine that the previously used beam [first beam pair] is not available, when the signal-to-noise ratio (SNR) [measurement] is below the threshold; see Figure 1930 & ¶ 0322. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) communication with an enhanced beam measurement operation in order to reduce the beam search latency; see ¶ 0315.
 
	Regarding Claims 7 and 18, Li discloses determine the second beam pair as a serving beam pair, based at least on determining that the second wireless communication quality of the second beam pair meets the preset condition. However, in analogous art, Agiwal discloses that the UE determine if there is any beam whose signal-to-noise ratio (SNR) [measurement] is greater than the threshold [meet a preset condition]; see ¶ 0346. If the UE find a beam [second beam] different from a last best beam [first beam], then sends a beam feedback to the BS including the information about the beam [second beam]; see ¶ 0346-0347. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) communication with an enhanced beam measurement operation in order to reduce the beam search latency; see ¶ 0315.
 
	Regarding Claims 8 and 19, Li discloses that the measurement value comprises at least one of the following parameters: a beam signal strength or a beam signal signal-to-noise ratio (The reference signal is used by the UE to measure the signal strength of each different beam; see ¶ 0094. The signal strength includes received power [signal strength] or signal to noise ration; see ¶ 0094.). 
 
	Regarding Claim 9, Li fails to disclose receiving, by the terminal device from the radio access network device, the preset threshold. However, in analogous art, Agiwal discloses that the threshold is signaled by the base station (BS); see ¶ 0086. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li discontinuous reception (DRX) communication with an enhanced beam measurement operation in order to reduce the beam search latency; see ¶ 0315.

	Regarding Claims 11 and 20, Li fails to disclose reporting, by the terminal device to the radio access network device, after detecting the first data indication signal, the second beam pair. However, in analogous art, Lee discloses that the UE transmit a feedback, to the eNB, including the beam index .

Response to Arguments
Applicant argues Examiner erred in rejecting claims 1, 12, and 20. In particular, Applicant argues that the prior art fails to teach or suggest:
“detect a first data indication signal indicating that the radio access network device has data to be delivered to the terminal device”. Examiner respectfully disagrees. Lee discloses that the UE [terminal] receive the beam [first beam pair] sweeping for PDCCH indicating Paging Indicator [first data indication signal]; Figure Step 110. When the Paging Indicator correspond to the UE a beam is selected for receiving a paging message [data]; see Figure 5 Step 120 & 150. Applicant contend that at best Lee paging indicator causes a UE to transmit a feedback to the eNB. Examiner agrees with Applicant position. However, Examiner notes that after transmitting the feedback to the eNB, the UE start a timer to monitor only the selected beam; see ¶ 0101 & 103. The UE may receive the paging message [data] via the selected beam before the timer expires; see ¶ 0103. Therefore, paging indicator triggers the feedback transmission and the monitoring of the selected beam for the paging message [data].
“listen, in response to detecting the first data indication signal, to a channel of the second beam pair for the data to be delivered”. Examiner respectfully disagrees. Applicant’s arguments with respect to limitation have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims. 
	


	
		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kwon et al. (US 2015/0078189) Discloses a system including a base station and mobile station; see figure 1. The mobile station transmit data through previous beam or new optimum beam, while in DRX mode; see figure 9 Step 915. 
Jung et al. (US 20170207843) Discloses a system including a relay between a base station and a user equipment; see figure 1. The user equipment perform beam measurement, select a preferable beam, and feed back the measured beam information; see Figure 8 Numeral 810-840. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.R/Examiner, Art Unit 2472      

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472